

	

		II

		109th CONGRESS

		1st Session

		S. 1922

		IN THE SENATE OF THE UNITED STATES

		

			October 26, 2005

			Mr. Conrad (for himself,

			 Mr. Roberts, Mr. Baucus, Mr.

			 Thune, Mr. Johnson,

			 Mr. Brownback, Mr. Dorgan, Mr.

			 Burns, Mr. Salazar,

			 Mr. Talent, Mr.

			 Bond, Mr. Enzi,

			 Mr. Thomas, Mrs. Lincoln, Mr.

			 Crapo, Mr. Cornyn,

			 Mr. Craig, Mr.

			 Coleman, Mr. Allard,

			 Mr. Reid, and Mr. Chambliss) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To authorize appropriate action if negotiations with

		  Japan to allow the resumption of United States beef exports are not successful,

		  and for other purposes.

	

	

		1.Findings

			Congress makes

			 the following findings:

				(1)The United States

			 cattle industry produces abundant, safe, and healthful food for consumers in

			 the United States and around the world.

				(2)Japan has

			 prohibited imports of beef from the United States since December, 2003, when a

			 single case of Bovine Spongiform Encephalopathy (BSE, or mad cow

			 disease) was found in a Canadian-born animal in Washington

			 State.

				(3)The United States

			 has implemented and maintained a BSE surveillance and safeguard program that

			 exceeds the internationally recognized standards of the World Organization for

			 Animal Health (OIE) for BSE control, eradication, and testing to protect human

			 and animal health.

				(4)The United States

			 and the Government of Japan concluded an understanding on October 23, 2004,

			 that established a process that was supposed to lead to a resumption of United

			 States beef exports to Japan.

				(5)Notwithstanding

			 Japan’s commitment in this agreement, Japan’s membership in the OIE, and

			 Japan’s commitment under the Agreement on the Application of Sanitary and

			 Phytosanitary Measures of the World Trade Organization to apply sanitary and

			 phytosanitary measures only to the extent necessary to protect human, animal,

			 and plant health, based on scientific principles, Japan continues to maintain

			 an unjustified ban on imports of United States beef.

				(6)Japan’s continued

			 violation of the spirit and letter of its World Trade Organization commitments

			 has resulted in the cumulative economic loss to the United States beef industry

			 of approximately $6,300,000,000 and current annual economic trade losses of

			 $3,140,000,000 per year.

				(7)United States

			 officials and officials of the Government of Japan have recently indicated that

			 Japan could complete the regulatory process to allow a resumption of United

			 States beef exports to Japan by the end of 2005.

				2.Negotiations and

			 certification regarding United States beef exports to Japan

			(a)In

			 generalNotwithstanding any

			 other provision of law, the United States Trade Representative shall, not later

			 than December 15, 2005, submit to the Congress a certification described in

			 subsection (b).

			(b)CertificationThe

			 certification described in this subsection means a certification by the United

			 States Trade Representative to the Congress that Japan is no longer prohibiting

			 the importation of beef from the United States.

			(c)Additional

			 tariffs

				(1)In

			 generalIf the certification

			 described in subsection (b) is not made, the Secretary of the Treasury shall,

			 not later than December 31, 2005, impose additional tariffs on selected

			 articles that are the growth, product, or manufacture of Japan and that enter

			 the customs territory of the United States, in addition to any other duty that

			 would otherwise apply to such article. Such additional tariffs shall be applied

			 to such articles in an amount sufficient, in the aggregate, to result in

			 additional tariffs being imposed on imports of articles from Japan in an amount

			 equal to $3,140,000,000 annually.

				(2)DurationThe additional tariffs imposed by this

			 section shall terminate on the date that a certification described in

			 subsection (b) is submitted to the Congress.

				(d)NegotiationsBeginning

			 on the date of enactment of this Act, the Secretary of Agriculture, in

			 consultation with the United States Trade Representative, shall begin

			 negotiations with Japan to ensure that Japan adopts a process that leads to the

			 elimination of its prohibition on imports of beef from the United

			 States.

			

